THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




Exhibit 10.49




AMENDMENT NO. 8 TO NOTE PURCHASE AND GUARANTEE AGREEMENT


THIS AMENDMENT NO. 8 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this "Amendment")
is made as of February 26, 2016 by and among Dairyland USA Corporation, a New
York corporation ("Dai1yland"), The Chefs' Warehouse Mid-Atlantic, LLC, a
Delaware limited liability company ("CW Mid-Atlantic"), Bel Canto Foods, LLC, a
New York limited liability company ("Bel Canto"), The Chefs' Warehouse West
Coast, LLC, a Delaware limited liability company ("CW West Coast"), and The
Chefs' Warehouse of Florida, LLC, a Delaware limited liability company ("CW
Florida", and together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West
Coast, the "Issuers"), each of the Guarantors whose names appear on the
signature pages hereto (together with the Issuers, collectively, the
"Obligors"), and each of the holders of the Notes whose names appear on the
signature pages hereto ( each a "Noteholder" and collectively, the
"Noteholders").


WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014, that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014, that certain Amendment No. 3 to Note
Purchase and Guarantee Agreement dated as of December 3, 2014, that certain
Amendment No. 4 to Note Purchase and Guarantee Agreement dated as of January 9,
2015, that certain Supplemental Note Purchase and Guarantee Agreement and
Amendment Agreement dated as of April 6, 2015, that certain Amendment No. 6 to
Note Purchase and Guarantee Agreement dated as of July 1, 2015 and that certain
Waiver and Amendment No. 7 to Note Purchase and Guarantee Agreement dated as of
December 18, 2015 (as so amended and supplemented, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
"Note Purchase Agreement"), pursuant to which the Issuers issued and sold (i)
$100,000,000 in aggregate principal amount of their Guaranteed Senior Secured
Notes due April 17, 2023 (as amended, restated or otherwise modified from time
to time pursuant to Section 18 of the Note Purchase Agreement and including any
such notes issued in substitution therefor pursuant to Section JJ. of the Note
Purchase Agreement, the "Series A Notes"), and (ii) $25,000,000 in aggregate
principal amount of their 5.80% Series B Guaranteed Senior Secured Notes due
October 17, 2020 (as amended, restated or otherwise modified from time to time
pursuant to Section 18 of the Note Purchase Agreement and including any such
notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement, the "Series B Notes"; and together with the Series A Notes,
collectively, the "Notes");


WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement;


WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;


WHEREAS, the Noteholders constitute the Required Holders;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.


1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings provided for in the Note Purchase Agreement.


2. Amendments to the Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, and effective as of the date
such conditions are satisfied, the parties hereto agree that the Note Purchase
Agreement is hereby amended as follows:


(a) Section 10.2 of the Note Purchase Agreement is hereby amended by (i)
deleting the "and" at the end of clause (p) thereof, (ii) adding an "and" at the
end of clause (q) thereof immediately following the";", and (iii) adding the
following new clause (r) thereto immediately following clause ( q):





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






"(r)    Liens representing any interest of a sub lessee arising by virtue of
being granted a sublease permitted by Section 10.5(i)."


(b) Section 10.5 of the Note Purchase Agreement is hereby amended by (i)
deleting the "and" at the end of clause (g) thereof, (ii) adding an "and" at the
end of clause (h) thereof immediately following the ";", and (iii) adding the
following new clause (i) thereto immediately following clause (h):


"(i) subleases entered into in the ordinary course of business, to the extent
that they do not materially interfere with the business of the Company and its
Subsidiaries taken as a whole."


(c) The definition of "Fixed Charges" set forth in Schedule B to the Note
Purchase Agreement is hereby amended by deleting the phrase "prepayments ( other
than Excess Cash Flow prepayments) and" set forth therein.


(d) The definition of "Prepayment Event" set forth in Schedule B to the Note
Purchase Agreement is hereby amended by adding the following parenthetical to
the end of clause (a) thereof immediately following the reference to "Obliger"
and immediately prior to the ";": "( other than dispositions described in
Section 10.5(i)".


3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent, each to be in form and substance
satisfactory to the Noteholders:


(a) each Noteholder shall have received counterparts of this Amendment duly
executed by the Obligors and the Noteholders;


(b) each Noteholder shall have received a fully executed copy of an amendment to
the Bank Credit Agreement, which amendment shall be substantially in the form
set forth on Exhibit A hereto and in full force and effect (the "Bank
Amendment"); and


(c) the Noteholders shall have received payment and/or reimbursement of their
fees and expenses (including, without limitation, all fees and expenses of
counsel for the Noteholders to the extent invoiced in reasonable detail on or
prior to the date hereof) in connection with this Amendment and the other
Financing Documents.


4. Representations and Warranties of the Obligors. Each Obligor hereby
represents and warrants as follows:


(a) This Amendment and the Note Purchase Agreement as modified hereby constitute
legal, valid and binding obligations of such Obligor and are enforceable against
such Obligor in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b) As of the date hereof, immediately before and after giving effect to the
terms of this Amendment, (i) no Default has occurred and is continuing and (ii)
the representations and warranties of the Obligors set forth in the Note
Purchase Agreement, as amended hereby, are true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality shall be true and correct in all respects), it being understood and
agreed that any representation or warranty which by its terms expressly relates
to a specified date shall be required to be true and correct only as of such
specified date.


(c) The Lenders and administrative agent under the Bank Amendment have not
received and will not receive any fee or consideration in connection with the
Bank Amendment and the matters covered thereby.


5. Confirmation and Ratification of Guaranteed Obligations. By executing this
Amendment, each of the Guarantors hereby (a) consents to this Amendment, (b)
acknowledges that, notwithstanding the





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




execution and delivery of the Amendment, the obligations of each of the
Guarantors under the Guaranty continue in full force and effect and are not
impaired or affected, and the Guaranty continues in full force and effect and
shall apply to the Guaranteed Obligations as amended by this Amendment, and (c)
affirms and ratifies the Guaranty, any other Financing Document executed by it
and the Guaranteed Obligations in all respects.


6. Reference to and Effect on the Note Purchase Agreement.


(a) Upon the effectiveness hereof, each reference to the Note Purchase Agreement
in the Note Purchase Agreement or any other Financing Document shall mean and be
a reference to the Note Purchase Agreement as amended hereby.


(b) Each Financing Document and al I other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.


(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Purchase Agreement, any other Financing Document or any other
documents, instruments or agreements executed and/or delivered in connection
therewith.


(d) This Amendment constitutes a "Financing Document" under (and as defined in)
the Note Purchase Agreement.


7. Release of Claims.


(a) Each of the Obligors, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Noteholders, their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Noteholders and all
such other Persons being hereinafter referred to collectively as the "Releasees"
and individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a "Claim" and collectively, "Claims") of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Obligors or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in each case in connection with the Note
Purchase Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.


(b) Each of the Obligors understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.


8. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the law of the
State of New York excluding choice of law principles that would permit the
application of the laws of a different jurisdiction.


9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


10. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]





--------------------------------------------------------------------------------


THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


ISSUERS:
 
DAIRYLAND USA CORPORATION
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MID-ATLANTIC,LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



BEL CANTO FOODS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE WEST COAST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE OF FLORIDA, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO

















[Chefs' Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






GUARANTORS:
 
THE CHEFS' WAREHOUSE, INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



CHEFS' WAREHOUSE PARENT, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



MICHAEL'S FINER MEATS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



MICHAEL'S FINER MEATS HOLDINGS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE MIDWEST, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE CHEFS' WAREHOUSE PASTRY DIVISION, INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



















[Chefs' Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






QZ ACQUISITION (USA), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS, INC., a Florida corporation
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS, INC., a Washington corporation
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



QZINA SPECIALTY FOODS (AMBASSADOR), INC.
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



CW LV REAL ESTATE LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO





















[Chefs' Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






ALLEN BROTHERS 1893, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



THE GREAT STEAKHOUSE STEAKS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO



DEL MONTE CAPITOL MEAT COMPANY, LLC
 
 
By:
/s/ John D. Austin
Name:
John D. Austin
Title:
CFO















































[Chefs' Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]






THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
By:
/s/ Matthew Douglass
Name:
Matthew Douglass
Title:
Vice President



PRUCO LIFE INSURNACE COMPANY
 
 
By:
/s/ Matthew Douglass
Name:
Matthew Douglass
Title:
Assistant Vice President



PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY
 
 
 
By:
 
PGIM, INC., as investment manager
 
By:
/s/ Matthew Douglass
 
Name:
Matthew Douglass
 
Title:
Vice President



PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
 
 
 
By:
 
PGIM, INC., as investment manager
 
By:
/s/ Matthew Douglass
 
Name:
Matthew Douglass
 
Title:
Vice President











































[Chefs' Warehouse - Signature Page to Amendment No. 8 to Note Purchase and
Guarantee Agreement]





--------------------------------------------------------------------------------

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-12302016x10k.htm]




Exhibit A


Bank Amendment


























































































Exhibit A-1



